             Case 1:19-cr-00449-LO Document 99 Filed 03/04/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT FOR
                                 THE DISTRICT OF MARYLAND

United States of America                    {<


                                            t
                                            *       Case No. : I:19-cr-00449
                                            {<


                                            t<
V
                                            *
Kenneth Ravenell                            *
                                            *
               Defendant.                   {<


                                            *
{<     {<      *        >F      {<   {<     *       {<     {<     {<      *       {<     d<    {<




            MOTION TO SEAL KENNETH RAVENELL'S OPPOSITION TO THE
                  GOVERNMENT'S MOTION TO CONTINUE TRIAL


       Mr. Kenneth Ravenell, by and through counsel, hereby moves this Court for leave to file

under seal Defendant's Opposition to the Government's Motion to Continue Trial until After the

Special Master's Review is Completed and Additional Charges are Returned. The basis of this

request is that Mr. Ravenell's opposition refers several times to the Government's Motion, which

was filed under seal.




       WHEREFORE, Mr. Ravenell requests that this Court grant this Motion and place the

Defendant's Opposition to the Government's Motion to Continue Trial under seal.




                             ISPACE INTENTIONALLY LEFT BLANK]
        Case 1:19-cr-00449-LO Document 99 Filed 03/04/20 Page 2 of 3



March 4th,2020                     Respectfully submitted,

                                   SCHULTE ROTH &, ZABEL LLP




                                   PeterH. White (D.C. B          46) (VA Bar:32310)
                                   Aislinn Affinito   (D.   Bar: 1033700) (CA Bar:
                                   30026s)
                                   McKenzie Haynes (D.C. Bar: 1644567) (N.Y. Bar:
                                   s6838s9)
                                   Schulte Roth & Zabel
                                   901 Fifteenth Street, NW, Suite 800
                                   V/ashington, DC 20005
                                   pete.white@srz.com
                                   aislinn.affinito@srz.com
                                   mckenzie. haynes@srz. com
                                   Attorneys þr Kenneth Ravenell



                                   Outlaw PLLC
                                                                         /aw
                                         Ur"^T csttl "'-
                                         l-¡

                                   Lucius T. Outlaw III (#20677)
                                   Outlaw PLLC
                                   1351 Juniper St. NW
                                   Washington, DC 20012
                                   (202) ee7-34s2
                                   loutl aw3 @outlawpllc. com
                                   Attorney þr Kenneth Ravenell




                                     2
            Case 1:19-cr-00449-LO Document 99 Filed 03/04/20 Page 3 of 3



                                     Certificate of Service



       I   hereby certify that on this 4th day of March, 2020,I emailed a copy of Defendant's

Motion to Seal Mr. Ravenell's Opposition to the Government's Motion to Continue Trial Until

After the Completion of the Special Master's Review and Additional Charges are Filed to counsel

for the United States of America. A true and correct copy was also filed on ECF.




                                                           /s/ Aislinn Affiníto



                                                          Aislinn Affinito
                                                          Attorneyþr Kenneth           I




                                               J
